Order entered March 26, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01578-CV

                      NMF PARTNERSHIP, Appellant

                                       V.

                   DALLAS COUNTY, ET AL., Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-16-02335

                                   ORDER

      Before the Court is appellees’ March 24, 2020 motion requesting a sixty-day

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to May 26, 2020.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE